DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Salvador et al (WO 2013/064712 machine translation) in view of Flynn et al (EP 1532864).
Salvador et al (Salvador) teaches a trans-fatty-acid-free edible emulsion (abstract) comprising: (a) most preferably 1.2-3% of a cellulose ether with thermo-gelling capacity selected from the group including methyl cellulose (abstract and page 2 paragraphs 16 and 18); (b) most preferably 40-50% of at least one vegetable oil selected from the group including sunflower oil (page 2 paragraphs 15 and 19); (d) thickeners selected from the group including xanthan gum (page 3 paragraph 2); (e) 27-64.2%, more preferably 45-58.8% water (page 2 paragraph 20); and (f) one or more additives selected from the group including antioxidants and preservatives selected from the group including sorbic acid and calcium, sodium and potassium 
Regarding a pH adjusting agent in an amount such that the pH of the final emulsion is 3.5-6.0 as recited in claim 1(c), preferably wherein the agent is citric acid as recited in claims 7 and 22, Salvador is silent to the pH of the emulsion and to a pH adjusting agent as recited in the claims. Flynn et al (Flynn) teaches of a water and oil edible emulsion comprising an acidifier selected from the group including citric acid, used to adjust the pH to preferably 5.0-6.0, wherein a PH below 6.0 provides effective microbial control and good flavor with the lowest necessary levels of preservatives (abstract and paragraphs 0037, 0040 and 0042). It would have been obvious to one of ordinary skill in the art for the edible emulsion of Salvador to comprise an amount of citric acid as a pH adjusting agent for adjusting the final emulsion to a pH of preferably 5.0-6.0 for effective microbial control and good flavor in view of Flynn. To add a known ingredient for its known and intended function would have been obvious to one of ordinary skill in the art.
Regarding the emulsion as comprising 0.02-0.5% of an anionic naturally occurring polysaccharide of vegetable or microbiological origin selected from the group including xanthan gum or gellan fiber as recited in claim 1(d), as discussed above, Salvador teaches an emulsion comprising 0.1-2% of one or more additives including thickeners selected from the group including xanthan gum (page 3 paragraph 2). As Salvador teaches the one or more additive, selected from xanthan gum for use as a thickener, wherein the one or more additive is in an amount of 0.1-2% to use 0.1-2% xanthan gum in the emulsion would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have been specifically motivated to use xanthan as it was a disclosed thickener. One of ordinary skill in the art would have been specifically motivated to use said xanthan in an amount of 0.1-2% as Salvador 
Regarding the vegetable oil in a non-hydrogenated form as recited in claim 4, as Salvador does not teach the oil in a hydrogenated form (all), the use of the disclosed oil in a non-hydrogenated (natural) form would have been encompassed or alternatively obvious to one of ordinary skill in the art. Furthermore the position of the office is further supported as vegetable oils were substantially free of trans fatty acids, and Salvador teaches the composition as substantially free of trans fatty acids.

Response to Arguments
Applicant's arguments filed 06/02/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding pH adjustment, it is noted that claims has been amended to narrow the pH range from “3.5 to 6” to “3.5 to 4.5”. 
Flynn et al (Flynn) teaches of a water and oil edible emulsion comprising an acidifier selected from the group including citric acid, used to adjust the pH to preferably 5.0-6.0, wherein a pH below 6.0 provides effective microbial control and good flavor with the lowest necessary levels of preservatives (abstract and paragraphs 0037, 0040 and 0042). It would have been obvious to one of ordinary skill in the art for the edible emulsion of Salvador to comprise an amount of citric acid as a pH adjusting agent for adjusting the final emulsion to a pH of less than 6.0 for effective microbial control and good flavor in view of Flynn. To add a known ingredient for its known and intended function would have been obvious to one of ordinary skill in the art. It is further noted that specific pH level would also depend on the desired organoleptic properties of the food product. The specific pH would depend on the nature of the food product and the level of microbial contamination.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
The same rational is applied to the concentration of xanthan gum. The particular amount of xanthan gum in the composition would depend on the desired level of thickening. The specific amount of xanthan gum in the composition would depend on the nature of emulsion and desired rheological properties of the emulsion. The particular amount of xanthan gum is seen to have been a result-effective variable which is routinely determinable.
In regard to Applicant’s arguments regarding the Declaration of Carlos Lozano Perez, it is noted that Declaration shows experiments performed with several composition having the same ingredients in the same mounts except for the gum component. Declarant performed several experiments where xanthan gum, or gellan gum, or locust bean gum or hydroxypropyl di-starch phosphate was employed. The Declaration was not sufficient to overcome a strong case of obviousness as established above. Salvador et al (Salvador) teaches a trans-fatty-acid-free edible emulsion (abstract) comprising: (a) most preferably 1.2-3% of a cellulose ether with thermo-gelling capacity selected from the group including methyl cellulose (abstract and page 2 paragraphs 16 and 18); (b) most preferably 40-50% of at least one vegetable oil selected from the group including sunflower oil (page 2 paragraphs 15 and 19); (d) thickeners selected from the group including xanthan gum (page 3 paragraph 2); (e) 27-64.2%, more preferably 45-58.8% water (page 2 paragraph 20); and (f) one or more additives selected from the group including antioxidants and preservatives selected from the group including sorbic acid and calcium, sodium and potassium sorbates (page 3 paragraph 2). Hence, Salvador et al clearly teaches xanthan gum as a part of emulsion.
In response to applicant's argument that not all additives achieved desired stability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The response to arguments as mailed 12/02/2019 is incorporated in this Office action as follows.
Applicant argues that there would be no motivation to combine Salvador and Flynn because Salvador does not address the problem of microbiological stability of the emulsions. This argument is not convincing to withdraw the rejection. In producing any food, stability would be a common sense manufacturing goal in order to preserve the product for transport and/or sale. Furthermore, even if microbiological stability where not an obvious objective, Flynn additionally teaches the use of the claimed pH for good flavor, and thus the use of the pH claimed would have been obvious.
Applicant argues that while Salvador discloses xanthan gum as a thickener, it is among a long list of optional additives, there is no specific example of an emulsion containing such a gum, and that not all the optional additives would produce the same stability. This argument is not convincing to withdraw the rejection as a reference is not limited to its examples, but rather must be considered as a whole. The prior art teaches of a composition which overlaps that as instantly claimed.
Applicant argues that Salvador does not address the problem of microbial stability. This argument is not convincing to withdraw the rejection. The instant claims are directed to an edible emulsion and not a method of improving microbial stability and the prior art teaches of a composition which overlaps that as claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that the use of the claimed composition, specifically the inclusion of an anionic naturally occurring polysaccharide of vegetal or microbial origin selected from the group consisting of xanthan gum, gellan gum, bamboo fiber, green pea fiber, oat fiber, wheat fiber and potato fiber produces surprising results that support the non-obviousness of the claims, specifically applicant argues improved stability. Applicant cites comparative examples 2-7 of the specification as support. This argument is not convincing to withdraw the rejection at least for the following reasons:
(1) The evidence is not commensurate in scope with the claims, which are limited to xanthan gum and gellan gum and not just xanthan gum.
(2) The results argued do not appear reliable as several of the same compositional experiments show different results. For example, Example 2 and Example 5 have the same composition, yet Example 2 results in a thermal cycle stability of 2B at three days and 3 at three weeks, while Example 5 results in a thermal cycle stability of 2A at three days and 2B at three weeks; Examples 3 and 6 have the same composition, yet Example 3 results in an absorbent papers test with a 1C result and Example 6 has a 1B result; Examples 10 and 12 have the same composition, yet Example 10 results in absorbent papers with a result of 1C and 
(8) The function of xanthan gum as an emulsion stabilizer was known. See LotionCrafter.com as evidence.
(4) Although the arguments state the stability of the composition is a result of the gum use this is not in line with the instant disclosure; the instant specification states the gum is an optional component which provides mouthfeel (page 7 line 23 through page 8 line 2), while it is stated the use of thermogelling cellulose ethers provides for stability (page 5 lines 7-16).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791